Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, it is unclear what is meant by the Applicant’s recitation “a second auxiliary driver with the first and second auxiliary drivers” and renders the claim confusing and indefinite since it appears the Applicant is attempting to claim two second auxiliary drivers.  







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2017/0172821 to Childs et al. 
Claim 1, patient transport apparatus for transporting a patient over a surface, the patient transport apparatus comprising a support structure 12 comprising a base 14 and a patient support surface 24; support wheels 54 coupled to the base;
an auxiliary drive assembly 60 coupled to the support structure and comprising an auxiliary driver (61,63) movable relative to the base from a stowed position to a first deployed position and further to a second deployed position, the stowed position being spaced from the surface and the second deployed position being in contact with the surface; and an actuator system 65 operatively coupled to the auxiliary driver and configured to move the auxiliary driver relative to the base from the stowed position (fig. 2A) to the first deployed position and further to the second deployed position (fig. 2B), the actuator system comprising a first actuation device 66 operable to move the auxiliary driver from the stowed position to the first deployed position, and a second actuation device 66 to move the auxiliary driver from the first deployed position to the second deployed position, wherein each of the first and second actuation devices is operable separately from the other of the first and second actuation devices to move the auxiliary driver [0030](fig .3).
Claim 5, Childs discloses the patient transport apparatus wherein the auxiliary driver is configured to be spaced from the surface in the stowed position, and the auxiliary driver is configured to be in contact with the surface in the first deployed position and the second deployed position (fig. 5).
Claim 7, Childs discloses the patient transport apparatus wherein the first and second hydraulic actuators are connected to the auxiliary drive assembly in parallel (fig 3).
Claim 15, Childs discloses the patient transport apparatus wherein the actuator system further comprises an input device operatively coupled to the first and second actuation devices to receive input from a user; and wherein the input device is capable of receive an applied force from a user and transmit the applied force into the actuator system to move the auxiliary driver from the stowed position to the first deployed position and further to the second deployed position [0033]-[0035].









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0172821 to Childs et al. 
Claim 17, Childs discloses the patient transport apparatus wherein the actuation devices are configured so that a force required to be applied by the user to the input device to move the auxiliary driver from the stowed position to the first deployed position and further to the second deployed position remains substantially constant.
Claims 2-4, 6, and 14, Childs discloses the patient transport apparatus wherein the actuators are hydraulic [0029] and each operable to independently move [0030], the controller has a plurality of programable microprocessors capable of processing stored instructions or algorithms that communicates with actuators, generates control signals to the actuators to perform desired movements or functions, and monitor actual and desired states of the actuators, such as position, a relative position, a speed, a force, a load, a current, an energization status, or any other parameter of the actuators [0031][0032], but is silent to a sequence operation of the actuation devices, the first and second actuation devices moving at first and second actuation rates or first and second stroke distances, or generated energy.  Selecting desired movements or functions is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to program the controller, as stated above, yielding predictable results that provide an equivalent and alternative deployment function based on the various states of the actuation devices determined by the controller of Childs [0032].  
Claim 18, Childs, as best understood, discloses the patient transport apparatus, but is silent to the first and second auxiliary drivers being configured to collectively support fifty percent or less of a total mass of the patient transport apparatus in the first deployed position and greater than fifty percent of the total mass in the second deployed position.  Selecting a range of values for supporting the total mass in first and second deployed positions is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the range of values as stated above yielding predictable results that provide an equivalent and alternative support in the first and second deployed positions.  
Claim 19, Childs discloses the patient transport apparatus wherein the actuator system is configured to operate the first and second actuation devices, but is silent to the devices operating simultaneously.  Selecting various functions and operations is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to program the first and second actuation devices simultaneously yielding predictable results that provide an equivalent and alternative programable functions and operations for the first and second actuation devices.  




Allowable Subject Matter
Claims 8-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673